                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

UNITED STATES OF AMERICA                                                       PLAINTIFF

VS.                                                    CRIMINAL NO. 3:16CR51-HTW-FKB

TERESA K. MALONE                                                                DEFENDANT


        MOTION TO DELAY TIME TO REPORT AND ALLOW AMIE BATTLE,
      U.S. PROBATION OFFICER, TO REVIEW RECORDS AND OTHER RELIEF
______________________________________________________________________________

       COMES NOW the Defendant, Teresa K. Malone, by and through counsel, and moves the

Court for an order delaying the date currently set for the Defendant to report to the Bureau of

Prisons for surrender for service of sentence in the above-styled cause, and in support thereof

would show unto the Court the following:

   1. That Defendant is set to report to the Bureau of Prisons for surrender for service of

       sentence on Monday, August 26, 2019;

   2. Defendant was asked to provide copies of medical records, prescriptions, diagnosis,

       prognosis, and treatment plan to the Bureau of Prisons prior to surrender date for review

       and determination of treatment facilities.

   3. That on Friday, August 16, 2019, counsel for Defendant was able to provided Amie

       Battle, U.S. Probation Officer, with recently received medical records that depict

       Defendants medical conditions, diagnoses prognoses, treatment plans, and medications.

   4. Counsel for Defendant would show that Ms. Battle needs additional time to review said

       documents to prepare an addendum to the pre-sentence report.

   5. That the United States Government takes no position on this Motion;
   6. This motion is not made for the purpose of delay or harassment, but for the fair

         administration of justice.

         WHEREFORE, PREMISES CONSIDERED, your Defendant prays that this Motion to be

filed and that upon due consideration by this Court, an Order Postponing Defendant’s date to

surrender to the Bureau of Prisons for service of sentence until further order of this Honorable

Court.

         Respectfully submitted, this the 20th day of August, 2019.

                                              TERESA K. MALONE, Defendant


                                       By:    /s/James R. Franks, Jr.
                                              JAMES R. FRANKS, JR. MSB# 100156
                                              WILLIAM R. WHEELER, JR., MSB#10848
                                              Counsel for Defendant


OF COUNSEL:

WHEELER & FRANKS LAW FIRM, P.C.
114 South Broadway Street
Post Office Box 681
Tupelo, Mississippi 38802
Telephone: (662) 842-0380
Facsimile: (662) 842-7491
Email: jfranks@wheelerfrankslaw.com
                                 CERTIFICATE OF SERVICE

       I, James R. Franks, Jr., do hereby certify that I have this day filed via ECF the foregoing

Motion to Postpone Report Date which has sent a copy via email to:


       Darren J. LaMarca, Esq.
       Office of the U.S. Attorney
       501 E. Court Street, Ste. 4.430
       Jackson, MS 39201-5025

       Amie Battle
       U.S. Probation Officer
       Southern District of Mississippi
       501 E. Court Street Suite 1.550
       Jackson, MS 39201


       This the 20th day of August, 2019.

                                                    /s/James R. Franks, Jr.
                                                    JAMES R. FRANKS, JR.
